Name: Commission Directive (EU) 2018/933 of 29 June 2018 correcting the German language version of Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance.)
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations
 Date Published: 2018-07-02

 2.7.2018 EN Official Journal of the European Union L 165/35 COMMISSION DIRECTIVE (EU) 2018/933 of 29 June 2018 correcting the German language version of Directive 2006/126/EC of the European Parliament and of the Council on driving licences (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 8 thereof, Whereas: (1) Errors appear in the German language version of Directive 2006/126/EC, more precisely in points 6.1 and 6.4 of Annex III concerning the minimum standards of physical and mental fitness for driving a power-driven vehicle, in particular as regards eyesight. The errors were introduced by Commission Directive 2009/113/EC (2). (2) The German language version of Directive 2006/126/EC should therefore be corrected accordingly. The other language versions are not affected (3) The measures provided for in this Directive are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 (does not concern the English language) Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than one year after entry into force of this Directive. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 403, 30.12.2006, p. 18. (2) Commission Directive 2009/113/EC of 25 August 2009 amending Directive 2006/126/EC of the European Parliament and of the Council on driving licences (OJ L 223, 26.8.2009, p. 31).